Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Temnit Afework on 7/15/2022. 

IN THE CLAIMS dated 3/30/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 20, line 9, change “an opening portion” to -- a first opening portion and a second opening portion -- 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: No known prior art anticipates or renders obvious the combination of limitations claimed in Claim 1. The closest known prior art is the Soo et al. (KR 20090104943 (A)) reference (hereinafter “Soo” - see attached original document and translation for reference).
Regarding Claim 1, Soo teaches of a cooking appliance (Fig. 4) comprising: 
                a main body (20) arranged with a machine room (machine room on the upper side of element (140) where flow path “P2” is disposed as is shown in Fig. 4) (see at least the last three paragraphs of the translation and Fig. 4); 
                a cooking chamber (11) arranged below the machine room (as is shown in Fig. 4);
                an intermediate flow path (flow path of the lower side of element (140) where flow “P1” is disposed as is shown in Fig. 4) including a first suction port (113), the intermediate flow path being formed between the machine room and the cooking chamber (as is shown in Fig. 4); and 
                a fan (153) configured to suction air into the intermediate flow path (see at least the last three paragraphs of the translation and Fig. 4), wherein the machine room includes: 
                                a second suction port (205) through which air is suctioned (see at least the last three paragraphs of the translation and Fig. 4), and
                                an opening portion (portion comprising opening (143)) through which air is introduced toward the intermediate flow path (see at least the last four paragraphs of the translation and Fig. 4), wherein the opening portion includes a first opening portion (the square shape opening of (143) as is shown in Fig. 4).
	Soo fails to teach of “a second opening portion through which the air is introduced toward the intermediate flow path”, that “the second opening portion is arranged at a farther distance from the fan than the first opening portion” and that “the second opening portion has an area larger than an area of the first opening portion”. Thus, Soo does not anticipate Claim 1. 
	Moreover, no motivation would have existed to have arrived at a configuration that comprises all three of the bolded limitations above in combination with the other limitations of the claim. The specification discloses that the claimed arrangement and size of the second opening portion relative to the first opening portion has, inter alia, the criticality of enabling the appliance to compensate for and balance air pressure differentials within the appliance such that cooling efficiency can be enhanced and balanced across the appliance. Even if motivation existed to divide the single opening portion (143) taught by the Soo reference into two opening portions as opposed to one, the second opening portion would still not be “arranged at a farther distance from the fan than the first opening portion” and have “an area larger than an area of the first opening portion”. Thus, no motivation would have existed to have modified the Soo reference (or any other known prior art) to arrive at the entirety of Claim 1. Therefore, Claim 1 considered to be allowable over the known prior art. 
	Regarding independent Claim 16: Claim 16 comprises the same limitations that Claim 1 does regarding the arrangement and size of the second opening portion relative to the first opening portion and is consequently considered to be allowable for the same reasons as Claim 1 (as is presented above).
	Regarding independent Claim 20: Note that the Examiner’s Amendment made to Claim 20 above resolves a claim objection issue and provides proper antecedent basis for each of “the first opening portion” and “the second opening portion” limitations recited in the last three lines of the claim. Thus, no claim objections remain. Claim 20 comprises the same limitations that Claim 1 does regarding the arrangement and size of the second opening portion relative to the first opening portion and is consequently considered to be allowable for the same reasons as Claim 1 (as is presented above).  
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Although the following references neither anticipate nor render obvious any of the independent claims, they are considered relevant to this application in terms of structure and use:
Estrella et al. (US 2015/0369491 A1)
Jang et al. (US 2018/0058702 A1)
Hasslberger et al. (US 2008/0184985 A1)
Lee (US 2019/0178500 A1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/16/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762